DETAILED ACTION
This communication is a non-final office action on the merits on patent application 16620130, attorney docket ICUS_2016P00068WOUS which has a claimed effective filing date of 11/19/2010, is a national stage entry of PCT/EP2018/064710, International Filing Date: 06/05/2018 claims foreign priority to EPO application 17305697.9 filed 06/09/2017 and is assigned to Interdigital CE Patent Holdings. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1-14 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the substrate adapted as an antenna of claims 1, 2, 6, 9, 10 and 11 must be shown or the feature(s) canceled from the claim(s). The provided schematic does not allow one skilled to make the device. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites “wherein the piezoelectric substrate is adapted as an antenna,” without further details; claim 9 similarly recites “sensing at least one of vibrational energy, acoustic energy and impact energy using a piezoelectric substrate having an antenna disposed thereon” 
The disclosure does not teach how a to adapt a piezoelectric substrate to be used as an antenna.  The specification uses an antenna to capture the signal which is converted to vibration, which is then converted by the substrate to electricity.  It is not clear how the substrate is being used as an antenna, and one skilled in the art, an electrical engineer, would not be able to build or practice the invention without additional direction on how to create an antenna from a substrate. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8, 13 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

As for claim 1,
The claim recites “piezoelectric substrate is adapted as an antenna of the integrated circuit” it is not clear how to adapt a piezoelectric substrate as an antenna.
Claims 2-8 and 14 depend from claim 1 and carry the same defect.
 
As for claim 3, 
The term “flexible” in claim 3 is a relative term which renders the claim indefinite. The term “flexible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. All materials are flexible to some degree.
As for claim 13, 
Claim 13 recites the limitation "a sensor”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-11 and 13 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Esch et al. (EP 1788515 A1).

As for claim 1,
Esch teaches in figure 1, a sensor (RFID sensor [0012]) comprising: 
an integrated circuit (8); and a piezoelectric substrate (4), wherein the piezoelectric substrate is adapted as an antenna (part of antenna, 2) of the integrated circuit (antenna (2) which vibrates in a supplied EM field to provide power to the circuit (8). [0015, 0016]).  

As for claim 2,
Esch teaches the sensor according to claim 1, and Esch teaches that the antenna is an RFID antenna and the integrated circuit is an RFID integrated circuit (Esch, [0012]).  

As for claim 4,
Esch teaches sensor according to claim 1 and teaches that the piezoelectric substrate is metallized. (includes a hard metal powder, [0015]). 

As for claim 6,
Esch teaches the sensor according to claim 1, 
and Esch teaches the antenna senses at least one of vibrational energy, acoustic energy and impact energy (mechanical vibration [0016]).  

As for claim 7,
Esch teaches the sensor according to claim 6, and Esch teaches that the piezoelectric substrate converts the sensed at least one of vibrational energy, acoustic energy and impact energy into electrical energy (described in [0016]).  

As for claim 8,
Esch teaches the sensor according to claim 7, and Esch teaches that at least a portion of the converted electrical energy is used for at least one of powering the integrated circuit and storing detected signal information in a memory of the integrated circuit (supplies power to the IC, [0016]).  

As for claim 9,
Esch teaches a method comprising sensing at least one of vibrational energy, acoustic energy and impact energy using a piezoelectric substrate having an antenna disposed thereon; and 
converting the sensed at least one of vibrational energy, acoustic energy and impact energy into electrical energy (described in [0016]).  

As for claim 10,
Esch teaches the method of claim 9, further comprising: 
using at least a portion of the converted electrical energy for at least one of powering an integrated circuit coupled to the antenna and storing detected signal information in a memory of the integrated circuit (this is an inherent function of the RFID [0002]).  

As for claim 11,
Esch teaches the method of claim 10, and teaches that the antenna is an RFID antenna and the integrated circuit is an RFID integrated circuit (claim 1).  

As for claim 13,
Esch teaches a device comprising a sensor according to claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3, 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Esch in view of Forster (WO 0072255A1, also US 6744367).

As for claim 3,
Esch teaches the sensor according to claim 1, but does not teach that the piezoelectric substrate is flexible.
However, Forster teaches a piezoelectric substrate that is flexible. (pg10 ln14) 
It would have been obvious to one skilled in the art at the effective filing date of this application to provide a flexible substrate because it would be more durable as a piezo, which vibrates, than a rigid substrate One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 5,
Esch teaches the sensor according to claim 1, but does not teach that the piezoelectric substrate is formed of a material selected from the group consisting of polyvinylidiene fluoride (PVDF) and copolymers of polyvinylidiene fluoride (PVDF),
However, Forster teaches a piezoelectric substrate that is PVDF. ([pg. 10 ln 10]).
It would have been obvious to one skilled in the art at the effective filing date of this application to provide a flexible substrate because it would be more durable as a piezo than a rigid substrate One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 12,
Esch teaches the method of claim 9 but does not teach that the piezoelectric substrate is formed of a material selected from the group consisting of polyvinylidiene fluoride (PVDF) and copolymers of polyvinylidiene fluoride (PVDF).  
However, Forster teaches a piezoelectric substrate that is PVDF. ([pg10 ln10]).
It would have been obvious to one skilled in the art at the effective filing date of this application to provide a flexible substrate because it would be more durable as a piezo than a rigid substrate One skilled in the art would have combined these elements with a reasonable expectation of success.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Esch in view of Shameli et al.  (U.S. 20070236851).

As for claim 14,
Esch teaches the method of claim 9 but does not teach using a computer program product for a programmable apparatus, the computer program product comprising a sequence of instructions for implementing a method according to claim 9, when loaded into and executed by the programmable apparatus.
However, Shameli teaches in figure 2 an RFID tag that includes computer program product for a programmable apparatus, the computer program product comprising a sequence of instructions for implementing a method according to claim 9, when loaded into and executed by the programmable apparatus. ([0027]).
It would have been obvious to one skilled in the art at the effective filing date of this application to include a programmed device to hold and execute the sequence for the method of claim 9 because a programmable system increases the adaptability of the device to different market requirements. One skilled in the art would have combined these elements with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/           Examiner, Art Unit 2893